UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT


                                  No. 99-21198
                                Summary Calendar


VERETTA K. WHITEHEAD,
                                                               Plaintiff-Appellant,
                                      versus

THE HOUSTON LIGHTING & POWER
COMPANY; HOUSTON INDUSTRIES,
INC.,
                                                            Defendants-Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                               (H-98-CV-3931)

                                  May 26, 2000
Before POLITZ, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*
       Varetta K. Whitehead appeals an adverse summary judgment in her race

discrimination complaint against her employer. Our review of the record, briefs,
and controlling law persuades that the district court did not err in its grant of

summary judgment to defendants. Accordingly, on the basis of the facts as

detailed, authorities cited, and analysis made by the district court in its



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set
forth in 5TH CIR. R. 47.5.4.
comprehensive and thorough Memorandum and Order signed and filed on
December 10, 1999, the judgment appealed is AFFIRMED.




                                   2